Citation Nr: 1039114	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic lumbar 
spine degenerative disc disease, currently rated 40 percent.

2.  Entitlement to an increased rating for post-traumatic left 
shoulder degenerative joint disease, currently rated 20 percent.

3.  Entitlement to an increased rating for the left knee, 
currently rated 20 percent.

4.  Entitlement to an increased rating for post-traumatic left 
knee degenerative joint disease, currently rated 10 percent. 

5.  Entitlement to a compensable rating for right fifth finger 
injury residuals.

6.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c). 

The Veteran performed active military service from July 1956 to 
July 1958.

This appeal arises to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO) that denied four claims: that of service connection for the 
left shoulder, the right 5th finger, the low back, and the left 
knee.  increased a left knee rating to 20 percent; denied 
increased ratings for post-traumatic lumbar spine degenerative 
disc disease, post-traumatic left shoulder degenerative joint 
disease, post-traumatic left knee degenerative joint disease, and 
right fifth finger injury residuals; and, denied a total rating 
for compensation purposes based on individual unemployability 
(hereinafter: TDIU).  This appeal also arises from a December 
2006 RO rating decision that denied service connection for a 
chronic acquired psychiatric disorder, a chronic cervical spine 
disorder to include degenerative disc disease and degenerative 
joint disease, and a chronic headache disorder to include muscle 
tension headaches.  

In February 2009, the RO granted service connection for major 
depressive disorder.  Thus, the appeal for service connection for 
an acquired psychiatric disorder has been resolved.  In August 
2009, the Board remanded the remaining issues.  In June 2010, 
VA's Appeals Management Center (hereinafter: AMC) granted service 
connection for a cervical spine disorder and for headaches and 
granted an increased rating for lumbar spine degenerative disc 
disease.  Because the June 2010 rating decision granted service 
connection for the cervical spine and for headaches, those issues 
are no longer on appeal.  

In August 2009, the Veteran requested service connection for a 
left Achilles tendon disability.  This is referred for 
appropriate action.  

Entitlement to a total rating for compensation purposes based on 
individual unemployability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lumbar spine degenerative joint disease has been manifested 
throughout the appeal period by range of motion to no worse than 
50 degrees of flexion, 10 degrees of extension, 10 degrees of 
left lateral bending, 20 degrees of right lateral bending, 20 
degrees of left rotation, and 15 degrees of right rotation.  

2.  Additional functional impairment due to painful motion, 
weakness, and flare-ups does not more nearly approximate 
unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Mild radiculopathy to each lower extremity is shown.  

4.  Left shoulder degenerative joint disease has been manifested 
throughout the appeal period by range of motion to no worse than 
90 degrees of abduction, 90 degrees of forward flexion, 20 
degrees of internal rotation, and 60 degrees of external 
rotation.  

5.  Additional left shoulder functional impairment due to 
weakness and pain on use does not more nearly approximate 
limitation of motion of the minor arm to no higher than 25 
degrees from the side.  

6.  The service-connected left knee disability has been 
manifested throughout the appeal period by slight limitation of 
motion, moderate instability, X-ray evidence of arthritis, and 
additional functional impairment due to pain on use.  

7.  The service-connected right 5th finger injury residuals have 
been manifested throughout the appeal period by ankylosis of the 
right 5th distal interphalangeal joint.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 40 percent 
for post-traumatic lumbar spine degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V, § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for a separate 10 percent schedular rating for 
right lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for a separate 10 percent schedular rating for 
left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a schedular rating greater than 20 percent 
for left shoulder degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
I, § 4.71a, Diagnostic Code 5201 (2009).

5.  The criteria for a schedular rating greater than 20 percent 
for left knee instability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5257 (2009).

6.  The criteria for a schedular rating greater than 10 percent 
for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 
5010 (2009).

7.  The criteria for a compensable rating for right 5th finger 
injury residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5227, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice was provided in October 2005, October 2006, 
January and February 2007, and in January 2008. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  This notice was provided in October 2006, January and 
February 2007, and in January 2008.  Any timing error with 
respect to these notices was cured by the Board's remand in 
August 2009 followed by re-adjudication of the claims in a 
supplemental statement of the case (SSOC).

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

Lumbar Spine Degenerative Disc Disease

Post-traumatic lumbar spine degenerative disc disease is 
currently rated 40 percent under Diagnostic Code 5242.

In a November 2004-issued rating decision, the RO granted service 
connection for lumbar spine degenerative disc disease and 
assigned a 20 percent rating effective July 31, 2002, the date of 
receipt of an original claim for VA benefits.  The assigned 
Diagnostic Codes were 5290-5293.  The 20 percent rating was for 
residuals of a back injury incurred while playing football during 
active service.  Current VA examination showed painful lumbar 
spine limitation of motion.  X-rays showed severe lumbar spine 
degenerative disc disease.  

In September 2005, the Veteran requested TDIU.  The RO treated 
the request as a claim for increases for all service-connected 
disabilities.  The RO obtained an April 2005 VA physical therapy 
report that notes that the lumbar spine had a 50 percent decrease 
in active range of motion due to pain.  

In October 2005, a former employer reported that the Veteran had 
voluntarily quit his job in auto/truck sales on March 31, 2001.  
In October 2005, the Veteran reported that he worked until the 
pain forced him to quit.  He reported constant back pain, 
frequent flare-ups, and shooting pains and numbness extending to 
the legs, feet, and toes.  Back pain made walking and sleeping 
difficult.  He reported that these pains also caused nervousness 
and disorientation and precluded working.

An October 2005 VA orthopedic compensation examination report 
reflects that there was some associated bilateral leg and foot 
weakness and parasthesias, as well as severe fatigue, severe 
limitation of motion, severe back weakness, and mild lumbar 
sacrospinalis spasm.  There had been no incapacitating episode, 
however.  The Veteran's pelvis was tilted, his gait antalgic, and 
his left calf was slightly smaller.  The thoracolumbar spine had 
50 degrees of flexion with pain, 10 degrees of extension with a 
complaint of severe pain, 10 degrees of left lateral bending, 20 
degrees of right lateral bending, 20 degrees of left rotation, 
and 15 degrees of right rotation.  Both lower extremities had 
slightly decreased sensation and deep tendon reflexes.  The 
diagnosis was degenerative disc disease and degenerative joint 
disease of the lumbar spine.  The physician opined that the 
lumbar spine disability would preclude a job requiring any 
lifting or standing for long periods.  The report notes that an 
August 2004 MRI showed worsening lumbar degenerative disc disease 
since a prior, July 2002, study.  

In March 2006, the RO determined that no change was warranted in 
the 20 percent lumbar spine rating.  The Veteran filed a notice 
of disagreement (hereinafter: NOD), reporting that service-
connected disabilities precluded any employment, including 
sedentary employment.  He requested an extra-schedular rating.  

An October 2006 VA compensation examination report addresses neck 
pains, but also notes pain and numbness in the feet.  

A November 2006 VA out-patient neurology consultation report 
notes that the Veteran denied any numbness, tingling, or 
weakness, except burning in the toes; however, a January 2008 VA 
out-patient treatment report notes a six-year history of numbness 
and tingling in both lower extremities.

A November 2009 VA orthopedic compensation examination report 
reflects a complaint of chronic low back pain.  The Veteran 
denied any numbness, tingling, or weakness, except burning in the 
toes.  A neurology consultation report notes that the Veteran 
reported that back pains were far greater than any other pains.  
He reported poor sleep due to back pains.  He also reported 
bilateral leg weakness and numbness.  The thoracolumbar spine had 
90 degrees of flexion with pain, 30 degrees of extension with a 
complaint of severe pain, 35 degrees of left lateral bending, 30 
degrees of right lateral bending, and 45 degrees of right and 
left rotation.  The right lower extremity had decreased sensation 
and both lower extremities had decreased deep tendon reflexes.  
The diagnoses included lumbar spine stenosis, lumbar 
radiculopathy, lumbago, and cervicalgia.  

In a June 2010 rating decision, the AMC assigned a 40 percent 
rating for the lumbar spine effective September 16, 2005, under 
Diagnostic Code 5242.  Turning to these diagnostic codes, for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

  Unfavorable ankylosis of the entire 
spine.......................................................100

  Unfavorable ankylosis of the entire thoracolumbar 
spine.................................50

  Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.................................40

  Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
............................30

  Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis...............................................20

  Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
........................10

Note (1): Evaluate any associated objective 
neurologic
 abnormalities, including, but not limited 
to, bowel or
 bladder impairment, separately, under an 
appropriate
 diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

From the above facts, it is clear that the lumbar spine 
disability has been manifested throughout the appeal period by 
range of motion to no worse than 50 degrees of flexion, 10 
degrees of extension, 10 degrees of left lateral bending, 20 
degrees of right lateral bending, 20 degrees of left rotation, 
and 15 degrees of right rotation.  There is additional functional 
impairment due to painful motion, weakness, and flare-ups.  While 
there is additional functional impairment, the criteria for a 50 
percent rating under Diagnostic Code 5242 are not more nearly 
approximated because disability comparable to unfavorable 
ankylosis of the entire thoracolumbar spine is not shown. 
Notwithstanding the tenets of DeLuca, the Board must therefore 
conclude that the lumbar spine disability more nearly 
approximates the criteria of a 40 percent rating.  

As set forth under Note 1 above, a separate rating or ratings for 
neurological manifestations must also be considered.  Under 
Diagnostic Code 8520, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  A 
60 percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent evaluation requires 
complete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or very rarely 
lost.  38 C.F.R. § 4.124(a), Code 8520 (2009).  Because 
radiculopathy to each lower extremity is shown, separate ratings 
for each lower extremity are warranted under Diagnostic Code 
8520.  The next question is what ratings to assign.  

The evidence reflects that there are complaints of numbness, 
tingling or parasthesias, weakness, and pain (burning sensations) 
in the lower extremities at various times throughout the appeal 
period.  In November 2006, a neurologist mentioned that the 
Veteran denied any numbness, tingling, or weakness, except 
burning in the toes.  The same was reported in November 2009.  
While the rating schedule provides no criterion by which the 
rater may distinguish between mild, moderate, and moderately 
severe incomplete paralysis, in this case the symptoms appear to 
cause only mild impairment of the lower extremities.  Because no 
worse than mild impairment is shown, the Board concludes that the 
criteria for mild incomplete paralysis are more nearly 
approximated for each lower extremity. 

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against a higher 
schedular rating for the lumbar spine.  Because the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  An increased schedular rating for lumbar 
spine degenerative disc disease will therefore be denied.  The 
evidence is favorable, however, for separate 10 percent schedular 
ratings for right lower extremity radiculopathy and for the left 
lower extremity radiculopathy.  These ratings will therefore be 
granted.  

Left Shoulder Degenerative Joint Disease

The Veteran requests an increased rating for post-traumatic left 
shoulder degenerative joint disease.  This has been rated 20 
percent for the entire appeal period under Diagnostic Code 5010-
5201.

In a November 2004-issued rating decision, the RO granted service 
connection for left (minor-side) shoulder degenerative disc 
disease and assigned a 20 percent rating effective July 31, 2002, 
the date of receipt of an original claim for VA benefits.  The 
assigned Diagnostic Codes were 5010-5201.  The 20 percent rating 
was for residuals of a left shoulder dislocation during active 
service.  An August 2004 VA examination showed painful left 
shoulder limitation of motion.  X-rays showed a small deformity 
at the humeral head and mild degenerative arthritis of the gleno-
humeral joint.  There was no joint instability.

In October 2005, the Veteran reported constant shoulder pain and 
worsening joint pains in general.  He reported that he stopped 
working because of these pains.
 
An October 2005 VA orthopedic compensation examination report 
reflects that the left shoulder had 150 degrees of active 
abduction and 160 degrees of passive abduction.  There were 120 
degrees of forward flexion and 20 degrees of internal rotation.  
There was 60 degrees of external rotation.  X-rays showed 
moderate degenerative arthritis of the gleno-humeral and acromio-
clavicular joints.  The examiner also found some left shoulder 
instability, but opined that the overall shoulder disability 
would not impact sedentary employment.  

In March 2006, the RO determined that no change would be made in 
a 20 percent left shoulder rating.  

A November 2009 VA orthopedic compensation examination report 
reflects a complaint of chronic left shoulder pains.  The 
examiner elicited crepitus, pain at rest, abnormal motion, and 
guarding of movement.  The left shoulder had 90 degrees of 
abduction.  There were 90 degrees of forward flexion, 40 degrees 
of internal rotation, and 80 degrees of external rotation.  Pain 
was evident during all left shoulder motion.  There did not 
appear to be additional functional impairment on repetitive 
testing.  The diagnoses were status post dislocation, status post 
fracture, and degenerative joint disease.  The examiner noted 
that decreased strength and pain on lifting would significantly 
affect working.

Under Diagnostic Code 5201, a 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  A 30 percent rating is assigned where there is limitation 
of motion of the major arm to midway between the side and the 
shoulder level.  A 20 percent rating is assigned for similar 
limitation of motion of the minor arm.  A 20 percent rating is 
also warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2009).

From the above facts, it is clear that the service-connected left 
shoulder disability has been manifested throughout the appeal 
period by range of motion to no worse than 90 degrees of 
abduction, 90 degrees of forward flexion, 20 degrees of internal 
rotation, and 60 degrees of external rotation.  Comparing these 
manifestations with the rating criteria of Diagnostic Code 5201, 
the criteria for a 30 percent rating for the minor arm are not 
more nearly approximated.  Regardless of the tenets of DeLuca, 
supra, any additional functional impairment due to weakness and 
pain on use do not more nearly approximate the criteria for the 
next higher rating.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim and 
the benefit of the doubt doctrine, set forth at 38 U.S.C. 5701, 
need not be applied.  An increased rating for left shoulder 
degenerative joint disease must be denied. 

Left Knee

The left knee has been rated 20 percent throughout the appeal 
period under Diagnostic Code 5257 for moderate instability and 10 
percent for degenerative arthritis under Diagnostic Code 5010.  

An August 2004 VA compensation examination report reflects daily 
left knee pains with giving away at times.  Flexion was to 140 
degrees and extension was to zero degrees.  McMurray's test was 
positive.  Medial joint laxity was found.  X-rays showed several 
loose bodies in the knee joint and multiple surgical clips.  The 
diagnosis was early left knee degenerative joint disease.  

In a November 2004-issued rating decision, the RO granted service 
connection for left knee degenerative joint disease and assigned 
a 10 percent rating effective July 31, 2002, the date of receipt 
of an original claim for VA benefits, under Diagnostic Code 5010.  
The RO also granted service connection for left knee instability 
and assigned a 10 percent rating under Diagnostic Code 5257.

In September 2005, the Veteran requested TDIU and in October 
2005, he reported having fallen due to the left knee.  
 
An October 2005 VA orthopedic compensation examination report 
reflects that pain began at 125 degrees of left knee flexion.  
Extension was to zero degrees.  X-rays showed mild degenerative 
arthritis and some calcific tendinitis.  The examiner noted that 
the knee was subject to severe flare-ups and opined that the left 
knee disability would limit standing and walking.  Other findings 
include left knee bony joint enlargement, crepitus, sub-patellar 
tenderness, painful movement, and moderate lateral instability.  
The diagnosis was left knee degenerative joint disease and 
laxity.  Additional functional impairment due to weakness and 
fatigue were noted.

November 2005 VA X-rays of the left knee showed no loose body.  

In March 2006, the RO granted a 20 percent left knee instability 
rating effective from September 16, 2005, under Diagnostic Code 
5257.  A 10 percent rating for left knee arthritis was continued 
under Diagnostic Code 5010.

A September 2007 VA out-patient treatment report notes that the 
Veteran used a knee brace and cane to help prevent falls. 

A November 2009 VA orthopedic compensation examination report 
reflects a complaint of daily left knee pains, but a denial of 
flare-ups of pain.  The Veteran was unable to walk more than a 
few yards or to stand more than a few minutes.  Flexion was to 90 
degrees and extension was to zero degrees.  Instability was noted 
several times during the examination.  The diagnoses were 
degenerative joint disease and internal derangement.  The 
disability was felt to have a moderate to severe impact on 
employability.  There was additional functional impairment due to 
pain on use.  

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and severe 
instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, 
Plate II, § 4.71a, Diagnostic Code 5257 (2009).  

The October 2005 VA examiner specifically found moderate 
instability of the left knee joint.  No medical evidence tends to 
refute that assessment.  Thus, the criteria for a higher, 30 
percent, rating are not more nearly approximated.  This is 
because severe instability is not shown.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not compensable.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2009).   

Limitation of extension of the leg at the knee (normal extension 
being to approximately 0 degrees) will be rated as follows: 
Extension limited to 45 degrees is 50 percent.  Extension limited 
to 30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension limited 
to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5261 (2009).    

Under Diagnostic Code 5010, arthritis of a major joint may be 
rated 10 percent.  In this case, the 10 percent rating has been 
assigned.  The DeLuca rating factors for additional functional 
impairment due to painful motion and weakness have been 
considered in the assignment of the 10 percent rating under 
Diagnostic Code 5010.  

From the above facts, it is clear that the service-connected left 
knee disability has been manifested throughout the appeal period 
by slight limitation of motion, moderate instability, X-ray 
evidence of arthritis, and additional functional impairment due 
to pain on use.  Comparing these manifestations with the rating 
criteria of Diagnostic Code 5257, it is clear that the criteria 
for a rating higher than 20 percent for instability or higher 
than 10 percent for limitation of motion under Diagnostic Code 
5010 are not more nearly approximated.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claims for schedular 
disability ratings greater than 20 percent for left knee 
instability and 10 percent for left knee limitation of motion 
disability are therefore denied.  

Right Fifth Finger Injury Residuals

The Veteran requests a compensable rating for right fifth finger 
injury residuals.  This has been rated zero percent for the 
entire appeal period under Diagnostic Code 5230.  The service 
treatment reports note a lacerated tendon in that finger.  

In a November 2004-issued rating decision, the RO granted service 
connection for right 5th finger injury residuals and assigned a 
zero percent rating effective July 31, 2002, under Diagnostic 
Code 5230.  An August 2004 VA examination showed a finger-tip 
deformity.  The distal finger joint was frozen at 5 degrees of 
flexion.  Other right hand joints had normal range of motion.  

An October 2005 VA orthopedic compensation examination report 
reflects that the Veteran was left-handed, although on a report 
of medical history questionnaire at separation from active 
service, the Veteran annotated that he was right-handed.  The 
examiner noted loss of flexion of the right 5th distal 
interphalangeal joint.  This caused the right little finger to 
not close within one to two inches of the crease in the palm of 
the hand.  Inability to fold the finger caused problems with 
manipulation.  The examiner felt this would have no effect on the 
Veteran's occupation.  

A November 2009 VA orthopedic compensation examination report 
does not add any significant medical evidence to this case.  

Limitation of motion of the ring or little finger of either hand 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2009).  Ankylosis of the ring or little finger of 
either hand warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2009).   

From the above facts, it is clear that the service-connected 
right 5th distal interphalangeal joint has been manifested 
throughout the appeal period by ankylosis in nearly a fully 
extended position.  Comparing this with the rating criteria of 
Diagnostic Codes 5227 and 5230, it is clear that a noncompensable 
rating is for application.  Because a compensable rating is not 
offered for an ankylosed little finger, no further analysis is 
necessary.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  A compensable disability 
rating for right little finger ankylosis is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, an extraschedular rating is addressed in 
the REMAND portion of the decision.  


ORDER

An increased schedular rating for post-traumatic lumbar spine 
degenerative disc disease is denied. 

A separate 10 percent schedular rating for right lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing payment of monetary benefits.  

A separate 10 percent schedular rating for left lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing payment of monetary benefits.  

An increased schedular rating for post-traumatic left shoulder 
degenerative joint disease is denied. 

An increased rating for left knee instability is denied.  

An increased rating for left knee degenerative joint disease is 
denied.  

A compensable rating for right fifth finger injury residuals is 
denied. 


REMAND

This appeal has been advanced on the Board's docket.  
Expedited handling is requested.

The Veteran has appealed for TDIU on either a schedular or an 
extraschedular basis.  In the decision above, additional ratings 
were granted.  Thus, the AMC must review the case for entitlement 
to TDIU.  

TDIU may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2009).

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
The provisions of § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable due 
to service- connected disabilities but who do not meet the 
percentage standards set forth in § 4.16(a).  There must be a 
determination that the veteran's service-connected disability is 
sufficient to produce unemployability without regard to advancing 
age or non-service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same level.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is capable of 
performing the physical and mental tasks required of employment, 
not whether the veteran can find employment.  Id.

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary.  Following development and re-
adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should submit 
it to the Director, Compensation and Pension 
Service, for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if TDIU 
is not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his representative 
should be afforded an opportunity to respond 
to the SSOC before the claims folder is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


